Exhibit 10.29

Summary of Terms of Incentive

Compensation Arrangements for the Company’s Division Presidents

On September 9, 2005, the Company’s Compensation Committee approved an incentive
compensation arrangement for its Division Presidents first effective for the
Company’s fiscal year ending June 30, 2006. The Division Presidents do not
participate in the Orleans Homebuilders Incentive Compensation Plan and the new
incentive compensation arrangement does not apply to the Company’s northern
division.

Under the incentive compensation arrangement for Division Presidents, 80% of a
Division President’s annual bonus will be based upon the division’s financial
performance, 10% will be based upon the achievement of division-specific
objectives determined by the Company’s President, and 10% will be based upon the
achievement of Company-wide objectives determined by the President.

The maximum aggregate bonus a Division President may earn (for all three
components) is calculated after the close of the fiscal year by multiplying the
division’s economic profit by a percentage determined by the Company’s President
during the first quarter of the fiscal year. The economic profit for each
division is equal to the division’s pretax income (before the President’s bonus
expense), less a capital charge. The capital charge is a percentage of the
division’s net assets.

The portion of the Division President’s bonus attributable to the division’s
financial performance is calculated as follows:

The Company’s management sets an upper target and a lower target for the
division’s economic profit percentage. The economic profit percentage is
determined by dividing the division’s economic profit by its homebuilding
revenue. The Company’s management also sets the upper, middle and lower bonus
rates to be applied to the division’s fiscal year’s economic profit to determine
the dollar amount of the bonus to be awarded to the Division President. If the
division meets or exceeds the targeted economic profit percentage, the highest
bonus rate will be applied and the Division President will earn the maximum
bonus; if the division does not meet the lower target, the lowest bonus rate
will be applied and the Division President will earn only the minimum bonus; and
if the division’s economic profit percentage is between the upper and lower
targets, the middle bonus rate will be applied and the Division President will
earn the middle bonus.

The remaining portion (20%) of the Division President’s bonuses will be
determined by the President based upon the attainment of division-specific goals
and Company-wide goals.



--------------------------------------------------------------------------------